     Case 2:19-cv-00251-WBS-KJN Document 152 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY CHARLES WREN,                              No. 2: 19-cv-0251 WBS KJN P
12                       Petitioner,
13           v.                                          ORDER
14    WARDEN ROSEMARY NDOH,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On June 9, 2020, judgment was entered. (ECF Nos. 131,

19   132.) This action is on appeal to the Ninth Circuit Court of Appeals.

20          On December 21, 2020, petitioner filed a request for case status. (ECF No. 149.)

21   Petitioner is informed that this action is on appeal to the Ninth Circuit Court of Appeals.

22          On January 14, 2021, petitioner filed requests for copies of the order directing prison

23   officials to release petitioner from custody. (ECF Nos. 150, 151.) Petitioner is informed that, in

24   the instant action, the court did not order petitioner’s release from custody.

25   ////

26   ////

27   ////

28   ////
                                                        1
     Case 2:19-cv-00251-WBS-KJN Document 152 Filed 01/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that petitioner’s January 14, 2021 requests for

 2   copies of the order directing prison officials to release petitioner from custody (ECF Nos. 150,

 3   151) are denied.

 4   Dated: January 22, 2021

 5

 6
     Wren251.app
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
